Opinion

PER CURIAM.
The plaintiff, Frances D. Sivek, appeals from the summary judgment rendered in favor of the defendant, Jane Baljevic. The plaintiff, at the relevant times, was a teacher in the Milford public schools and the defendant was the school principal. The plaintiff brought an action against the defendant claiming that the defendant’s actions in meeting with her and, thereafter, in placing a memorandum in the defendant’s personal file constituted punishment of her for exercising her first amendment rights to free speech and inflicted severe emotional distress on her. The parents of one of the plaintiffs students had complained to the defendant that the plaintiff had made an allegedly racist comment in class. This complaint precipitated the meeting with the defendant and the subsequent memorandum.
Our examination of the record and briefs and our consideration of the arguments of the parties persuades us that the judgment of the trial court should be affirmed. The issues presented were resolved properly in the trial court’s thoughtful and comprehensive memorandum of decision. See Sivek v. Baljevic, 46 Conn. Sup. 518, 758 A.2d 473 (1999). Because that memorandum of decision fully addresses the arguments raised in this appeal, we adopt it as a proper statement of the facts and the applicable law on those issues. It would serve no useful purpose for us to repeat the discussion contained therein. East v. Labbe, 54 Conn. App. 479, 480-81, 735 A.2d 370 (1999), aff'd, 252 Conn. 359, 746 A.2d 751 (2000).
The judgment is affirmed.